Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed March 19, 2021, claims 21-40 are presented for examination. Claims 21, 34 and 40 are independent claims.

Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 62715128, which was filed August 6, 2018.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted March 19, 2021

Information Disclosure Statement

The Applicant’s Information Disclosure Statements filed (March 19, 2021) have been received, entered into the record, and considered.

Drawings

The drawings filed March 19, 2021 are accepted by the examiner.



Abstract

The abstract filed March 19, 2021 is accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10955677 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims encompass the same scope than the instant claims. Please see below comparison of instant independent claim 21 and patent 10955677 claim 1 to see the differences:
Instant
Patent 10955677
1. A system, comprising: a headset, comprising: a lens with a plurality of layers of a holographic medium on at least one surface of or embedded in the lens; a scene camera located on a side of the headset and facing an inside surface of the lens; and a light engine; wherein at least one of the layers of the holographic medium is recorded with transmission holograms that diffract a portion of wavelengths of direct light from a scene to a user's eye to the scene camera so that the scene camera views the scene from substantially a same perspective as the user's eye views the scene through the lens; wherein at least one layer of the holographic medium is recorded with point-to- point projection holograms; wherein the light engine emits light beams to the projection holograms; and wherein the projection holograms redirect the light beams received from the light engine to an eye box corresponding to the user's eye.
1. A system, comprising: a headset, comprising: a lens with a plurality of layers of a holographic medium on at least one surface of or embedded in the lens; and a scene camera located on a side of the headset and facing an inside surface of the lens; wherein at least one of the plurality of layers of the holographic medium is recorded with transmission holograms that diffract a portion of wavelengths of direct light from a scene to a user's eye to the scene camera so that the scene camera views the scene from substantially a same perspective as the user's eye views the scene through the lens; and wherein at least another one of the plurality of layers of the holographic medium is recorded with reflection holograms that are tuned to the same portion of wavelengths of light that is diffracted by the transmission holograms and that reflect a portion of direct light from the scene to the scene camera within the portion of wavelengths.


The other claims map as follows:
Instant
22
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
10955677
2
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “configured” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “configured” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “scene camera is configured…”,  “controller is configured…”  and “ headset configured”..in claims 28 and 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 



Allowable Subject Matter
Claim 21-40 are allowed upon overcoming double patenting rejection.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21, 34 and 40 the prior art fails to disclose ALL limitations as described. The dependent claims 22-33 and 35-39 are allowable for at least the same reason. 
Greenberg in US 20180246336 A1 discloses an eye projection device is provide comprising an eye projection system configured for projecting a light beam to propagate along a propagation path to an eye. The eye projection system comprises: an optical assembly defining a general optical path of light in said optical assembly, the optical assembly comprising a deflector arrangement comprising one or more adjustable optical deflectors arranged along said general optical path and configured to define an adjustable propagation path of the light beam from the optical assembly to the eye; wherein said one or more optical deflectors are configured with at least three adjustable deflection parameters affecting deflection of said propagation path to provide at least three degrees of freedom in adjusting the propagation path of said light beam towards said eye; wherein two of said at least three degrees of freedom are associated with two angular orientations of the propagation path to the eye for compensating over angular changes in a gaze direction of the eye, and at least one of said at least three degrees of freedom are associated with a lateral deflection of the propagation path for compensating over variations in a relative lateral position of said projection system relative to the eye.
McEldowney et al. in US 10712576 B1 discloses steering the eye box or exit pupil of a near-eye display device based on a location of the pupil of a user's eye. The near-eye display system includes an image projector, a deflector, and a relay optical subsystem. The image projector is configured to form an image of a computer-generated image on an image plane. The deflector is located at or near the image plane and is configurable based on a location of a pupil of a user's eye to deflect incident light from the image to a corresponding direction. The relay optical subsystem relays the image deflected by the deflector to an exit pupil of the near-eye display system, where the location of the exit pupil at least partially overlaps with the location of the pupil of the user's eye.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 10664049 B2)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624